Order of disposi*726tion, Family Court, New York County (Gloria Sosa-Lintner, J.), entered on or about February 17, 1997, which, inter alia, placed appellant with the Division for Youth, limited secure, for a period of up to 18 months, unanimously affirmed, without costs.
The record establishes that the court’s placement of respondent was the least restrictive alternative consistent with his needs (Matter of Jason L., 246 AD2d 444), in view of the serious nature of appellant’s unlawful conduct, his school-truancy problem, and the absence of parental control. Concur — Sullivan, J. P., Nardelli, Rubin, Tom and Mazzarelli, JJ.